Action for libel. Separate appeals from orders dismissing complaint on the ground of insufficiency and from the judgments entered on said orders. Orders and judgments affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents, being of the opinion that by the letter *737attached to the complaint the plaintiffs are sufficiently connected with the goods therein mentioned so that there appears to be an attack on their business integrity.